PARKE BANCORP, INC. 2 PARKE BANCORP, INC. 2 TABLE OF CONTENTS Page Section One Letter to Shareholders 1 Selected Financial Data 3 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Market Prices and Dividends 21 Management’s Report on Internal Control Over Financial Reporting 23 Section Two Report of Independent Registered Public Accounting Firm 1 Consolidated Financial Statements 2 Notes to Consolidated Financial Statements 7 Corporate Information 55 To Our Shareholders: It is a privilege to be able to report record earnings for 2013. Parke Bancorp, Inc. generated $8.46 million of net income available to common shareholders, or $1.42 per diluted common share. We are proud of this accomplishment, especially in light of the continuing weak economy combined with increased regulatory pressure and costs. The successful completion of a private placement of newly designated 6.00% Non-Cumulative Perpetual Convertible Preferred Stock, Series B supported our strong earnings. We sold 20,000 shares at $1,000 per share. We utilized a portion of the proceeds to repurchase and retire all of the outstanding Fixed Rate Cumulative Perpetual Preferred Stock, better known as TARP. We were pleased that we were able to repurchase the TARP shares at a $1.95 million discount, in addition to avoiding the January 2014 dividend increase to 9%. Unfortunately, a last minute decision by the regulators, January 15, 2014, required us to charge off $1.0 million related to three collateralized debt investment securities, due to the “Volker Rule” in 2013. For some reason, securities backed by community bank trust preferred were exempt from this requirement, but those issued by insurance companies were not. Although an explanation for this exclusion of insurance company issued securities was not presented, we had no choice but to comply with the new regulation. Once again growth was challenging in 2013, although our loan portfolio grew 3.9% to $654.54 million as of December 31, 2013 as compared to December 31, 2012, competition for quality loans remains fierce. Our Total Assets increased 3.2% to $794.94 million as of December 31, 2013, offset somewhat due to a decrease in cash and cash equivalents.Total Shareholders’ Equity increased 12.1% to $93.72 million as of December 31, 2013, resulting in more than twice the regulatory capital of a “well capitalized” bank as defined by the banking regulators. This strong increase was due to the retention of earnings and the preferred stock transaction. The primary focus of our Bank continues to be the reduction of our nonperforming loans. The Bank’s nonperforming loans decreased 24% from $47.55 million as of December 31, 2012 to $35.95 million as of December 31, 2013. The Bank’s Other Real Estate Owned (OREO) increased slightly to $28.91 million as of December 31, 2013, compared to $26.06 million as of December 31, 2012. The primary reason for the increase is the migration of troubled loans through the legal system, which in New Jersey continues to be quite challenging and a lengthy process. Nonperforming assets (nonperforming loans and OREO) decreased from 9.6% of Total Assets as of December 31, 2012 to 8.2% of Total Assets as of December 31, 2013. We are making progress on reducing our nonperforming assets, but unfortunately it is a slow process. We made a decision at the start of the “Great Recession” to work out our troubled loans rather than sell them for as little as 20 to 30 cents on the dollar. This decision may have slowed the reduction of our NPAs; however, the decision has preserved millions of dollars of capital for our shareholders, as we have averaged recovering 80 cents on a dollar for our nonperforming assets. As the economy slowly recovers, we have seen increased activity and value in the disposition of our troubled assets. However, continued municipal approval challenges have delayed many closings. We have over $10 million of contracts in place pending township 1 and government approvals. We continue to maintain a very conservative position with a 2.8% ratio of our allowance for loan losses to total loans. Our ratio of allowance for loan losses to nonperforming loans increased to 51.6% as of December 31, 2013, compared to 39.8% as of December 31, 2012. There continues to be many risks in the economy and the real estate market, making it very important to protect the strength of the Bank with strong loan loss reserves. National and Regional “experts” do not see much of an improvement in the economy or the real estate market in 2014. However, we are cautiously optimistic. We believe there will be opportunities in the market in 2014, and we are poised with very strong capital to take advantage of those opportunities. We have cautiously increased our lending footprint with our SBA lending and continue to remain open to increasing our lending staff with seasoned, experienced loan officers. We also remain committed to providing our customers with the latest products and technology. Enhanced online banking, mobile banking and other technology improvements are part of our business plan. Many challenges will continue in 2014, the economy, interest rates, unemployment, regulatory pressure, competition, a host of complex government regulations and the real estate market, to name a few. Our Board of Directors, Management and Staff of Parke Bank remain committed to enhancing shareholder value by carefully growing our loan portfolio, controlling expenses, maintaining a strong capital position, with continued focus on improving asset quality, while insuring that we are poised to take advantage of opportunities when they surface. We at Parke Bank appreciate the commitment and loyalty of our shareholders and will work hard every day to ensure your trust is well placed. C.R. “Chuck” Pennoni Vito S. Pantilione Chairman President and Chief Executive Officer 2 Selected Financial Data At or for the Year Ended December, 31 Balance Sheet Data: (in thousands) Assets $ Loans, Net $ Securities Available for Sale $ Securities Held to Maturity $ Cash and Cash Equivalents $ OREO $ — Deposits $ Borrowings $ Equity $ Operational Data: (in thousands) Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Noninterest Income (Loss) ) Noninterest Expense Income Before Income Tax Expense Income Tax Expense Net Income Attributable to Company and Noncontrolling Interest Net Income Attributable to Noncontrolling Interest ) — Discount on Retirement of Preferred Shares — Preferred Stock Dividend and Discount Accretion Net Income Available to Common Shareholders $ Per Share Data: 1 Basic Earnings per Common Share $ Diluted Earnings per Common Share $ Book Value per Common Share $ Performance Ratios: Return on Average Assets % Return on Average Common Equity % Net Interest Margin % Efficiency Ratio % Capital Ratios: Equity to Assets % Tier 1 Risk-based Capital2 % Total Risk-based Capital2 % Asset Quality Ratios: Nonperforming Loans/Total Loans % Allowance for Loan Losses/Total Loans % Allowance for Loan Losses/Non-performing Loans % 1 Per share computations give retroactive effect to stock dividends declared in each of 2009-2013 2 Capital ratios for Parke Bank 3 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward Looking Statements Parke Bancorp, Inc. (the “Company”) may from time to time make written or oral "forward-looking statements", including statements contained in the Company's filings with the Securities and Exchange Commission (including the Proxy Statement and the Annual Report on Form 10-K, including the exhibits), in its reports to stockholders and in other communications by the Company, which are made in good faith by the Company. These forward-looking statements involve risks and uncertainties, such as statements of the Company's plans, objectives, expectations, estimates and intentions, which are subject to change based on various important factors (some of which are beyond the Company's control). The following factors, among others, could cause the Company's financial performance to differ materially from the plans, objectives, expectations, estimates and intentions expressed in such forward-looking statements: the strength of the United States economy in general and the strength of the local economies in which Parke Bank (the “Bank”) conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System, inflation, interest rates, market and monetary fluctuations; the timely development of and acceptance of new products and services of the Bank and the perceived overall value of these products and services by users, including the features, pricing and quality compared to competitors' products and services; the impact of changes in financial services' laws and regulations (including laws concerning taxes, banking, securities and insurance); technological changes; changes in consumer spending and saving habits; and the success of the Bank at managing the risks resulting from these factors. The Company cautions that the listed factors are not exclusive. Overview The Company's results of operations are dependent primarily on the Bank's net interest income, which is the difference between the interest income earned on its interest-earning assets, such as loans and securities, and the interest expense paid on its interest-bearing liabilities, such as deposits and borrowings. The Bank also generates noninterest income such as service charges, Bank Owned Life Insurance (“BOLI”) income, gains on sales of loans guaranteed by the Small Business Administration (“SBA”) and other fees. The Company's noninterest expenses primarily consist of employee compensation and benefits, occupancy expenses, marketing expenses, professional services, FDIC insurance assessments, data processing costs and other operating expenses. The Company is also subject to losses from its loan portfolio if borrowers fail to meet their obligations. The Company's results of operations are also significantly affected by general economic and competitive conditions, particularly changes in market interest rates, government policies and actions of regulatory agencies. Results of Operation. The Company recorded net income available to common shareholders of $8.5 million, or $1.42 per diluted share, and $6.3 million, or $1.06 per diluted share, for 2013 and 2012, respectively. Pre-tax earnings amounted to $12.9 million for 2013 and $12.3 million for 2012. 4 Total assets of $794.9 million at December 31, 2013 represented an increase of $24.5 million, or 3.2%, from December 31, 2012. Total loans amounted to $654.5 million at year end 2013 for an increase of $24.9 million, or 3.9% from December 31, 2012. Deposits declined by $10.4 million, a decrease of 1.6%. Total equity at December 31, 2013 amounted to $92.6 million and increased $9.0 million, or 10.8%, during the past year. The principal objective of this financial review is to provide a discussion and an overview of our consolidated financial condition and results of operations. This discussion should be read in conjunction with the accompanying financial statements and related notes thereto. 5 Comparative Average Balances, Yields and Rates.The following table sets forth average balance sheets, average yields and costs, and certain other information for the periods indicated. Interest rate spread is the difference between the average yield earned on interest-earning assets and the average rate paid on interest-bearing liabilities. Net interest margin is net interest income divided by average earning assets. All average balances are daily average balances. Nonaccrual loans were included in the computation of average balances, and have been reflected in the table as loans carrying a zero yield. The yields set forth below include the effect of deferred fees, discounts and premiums that are amortized or accreted to interest income or expense. For the Years Ended December 31, Average Balance Interest Income/ Expense Yield/ Cost Average Balance Interest Income/ Expense Yield/ Cost (Amounts in thousands except Yield/ Cost data) Assets Loans $ $ 5.58 % $ $ 5.96 % Investment securities 3.20 % 3.97 % Federal funds sold and cash equivalents 0.26 % 0.25 % Total interest-earning assets $ 5.18 % $ 5.13 % Noninterest earning assets Allowance for loan losses ) ) Total assets $ $ Liabilities and Equity Interest bearing deposits NOWs $ $ 0.54 % $ $ 0.68 % Money markets 0.66 % 0.80 % Savings 0.68 % 0.88 % Time deposits 1.11 % 1.32 % Brokered certificates of deposit 1.19 % 1.13 % Total interest-bearing deposits 0.85 % 1.05 % Borrowings 1.80 % 2.04 % Total interest-bearing liabilities $ 0.92 % $ 1.12 % Noninterest bearing deposits Other liabilities Total liabilities Equity Total liabilities and equity $ $ Net interest income $ $ Interest rate spread 4.26 % 4.00 % Net interest margin 4.36 % 4.12 % 6 Rate/Volume Analysis. For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (i.e., changes in volume multiplied by the previous rate) and (ii) changes in rate (i.e., changes in rate multiplied by old volume). For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately to the change due to volume and the change due to rate. Years ended December 31, 2013 vs. 2012 2012 vs. 2011 Variance due to change in Variance due to change in Average Volume Average Rate Net Increase/ (Decrease) Average Volume Average Rate Net Increase/ (Decrease) (In thousands) Interest Income: Loans (net of deferred costs/fees) $ $ ) $ ) $ ) $ ) $ ) Investment securities ) Federal funds sold ) (1 ) ) 95 22 Total interest income ) Interest Expense: Deposits ) Borrowed funds ) Total interest expense ) Net interest income $ $ ) $ $ ) $ ) $ ) 7 Quarterly Financial Data (unaudited). The following represents summarized unaudited quarterly financial data of the Company which, in the opinion of management, reflects adjustments (comprised only of normal recurring accruals) necessary for fair presentation. Three Months Ended December 31, September 30, June 30, March 31, (Amounts in thousands, except per share amounts) Interest income $ Interest expense Net interest income Provision for loan losses Income before income tax expense Income tax expense Net income Discount on retirement of preferred shares — — — Net income available to common shareholders Net income per common share: Basic $ Diluted $ Interest income $ Interest expense Net interest income Provision for loan losses Income before income tax expense Income tax expense1 Net income Net income available to common shareholders Net income per common share: Basic $ Diluted $ 1 Lower income tax expense in the quarter ended June 30, 2012 was due to the adoption of an alternative tax methodology for bank owned life insurance (“BOLI”) income whereby it is treated on a tax free basis. 8 Critical Accounting Policies and Estimates Allowance for Losses on Loans.The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses. Loans that are determined to be uncollectible are charged against the allowance account, and subsequent recoveries, if any, are credited to the allowance. When evaluating the adequacy of the allowance, an assessment of the loan portfolio will typically include changes in the composition and volume of the loan portfolio, overall portfolio quality and past loss experience, review of specific problem loans, current economic conditions which may affect borrowers' ability to repay, and other factors which may warrant current recognition. Such periodic assessments may, in management's judgment, require the Company to recognize additions or reductions to the allowance. Various regulatory agencies periodically review the adequacy of the Company’s allowance for loan losses as an integral part of their examination process. Such agencies may require the Company to recognize additions or reductions to the allowance based on their evaluation of information available to them at the time of their examination. It is reasonably possible that the above factors may change significantly and, therefore, affect management’s determination of the allowance for loan losses in the near term. Valuation of Investment Securities. Available for sale securities are reported at fair market value with unrealized gains and losses reported, net of deferred taxes, as comprehensive income, a component of shareholders’ equity. Although held to maturity securities are reported at amortized cost, the valuation of all securities is subject to impairment analysis at each reporting date. The current market volatility may have an impact on the financial condition and the credit ratings of issuers and hence, the ability of issuers to meet their payment obligations. Accordingly, these conditions could adversely impact the credit quality of the securities, and require an adjustment to the carrying value. Other Than Temporary Impairment on Investment Securities. Management periodically performs analyses to determine whether there has been an other than temporary decline in the value of one or more securities. The available for sale securities portfolio is carried at estimated fair value, with any unrealized gains or losses, net of taxes, reported as accumulated other comprehensive income or loss in stockholders’ equity. The held to maturity securities portfolio, consisting of debt securities for which there is a positive intent and ability to hold to maturity, is carried at amortized cost. Management conducts a quarterly review and evaluation of the securities portfolio to determine if the value of any security has declined below its cost or amortized cost, and whether such decline is other than temporary. If such decline is deemed other than temporary, the cost basis of the security is adjusted by writing down the security to estimated fair market value through a charge to current period earnings to the extent that such decline is credit related. All other changes in unrealized gains or losses for investment securities available for sale are recorded, net of tax effect, through other comprehensive income. Other Real Estate Owned (“OREO”). OREO consists of real estate properties which are recorded at fair value. All properties have an independent third-party full appraisal to determine the value, less cost to sell (a range of 5% to 10%) and other costs. The appraisal is based on an "as-is" valuation and will follow a reasonable valuation method that addresses the direct sales comparison, income, and cost approaches to market value, reconciles those approaches, and explains the elimination of each approach not used. Appraisals are updated every 12 months or sooner if we have identified possible further deterioration in value. 9 Income Taxes. Deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carry forwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the difference between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion, or all of the deferred tax assets, will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Realization of deferred tax assets is dependent on generating sufficient taxable income in the future. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that ultimately would be sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. The evaluation of a tax position taken is considered by itself and not offset or aggregated with other positions. Tax positions that meet the more likely than not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of benefits associated with tax positions taken that exceeds the amount measured, as described above, is reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Operating Results for the Years Ended December 31, 2013 and 2012 Net Interest Income/Margins. The Company’s primary source of earnings is net interest income, which is the difference between income earned on interest-earning assets, such as loans and investment securities, and interest expense incurred on interest-bearing liabilities, such as deposits and borrowings. The level of net interest income is determined primarily by the average level of balances (“volume”) and the market rates associated with the interest-earning assets and interest-bearing liabilities. Net interest income increased $667,000, or 2.2%, to $31.0 million for 2013, from $30.3 million for 2012. We experienced an increase in our interest rate spread of 26 basis points, to 4.26% for 2013, from 4.00% for 2012. Our net interest margin increased 24 basis points, to 4.36% for 2013, from 4.12% for 2012. The increase is attributable to the combined effects of a lower yield on loans, an increase in the average balance of loans, offset by a lower cost of deposits. Interest income decreased $962,000, or 2.5%, to $36.8 million for 2013, from $37.7 million for 2012. The decrease is attributable to lower yield on loans, partially offset by higher loan volumes. Loan yields have been negatively impacted by the level of non-performing loans and the general interest rate environment. Average loans for the year were $644.7 million compared to $612.3 million for 2012, while average loan yields were 5.58% for 2013 compared to 5.96% for 2012. Also, a decrease in the average volume of fed funds sold and investments in 2013 contributed to the overall decrease in interest income. Interest expense decreased $1.6 million, or 21.9%, to $5.8 million for 2013, from $7.4 million for 2012. The decrease is primarily attributable to lower deposit volumes and a decline in the cost of funds. Average deposits for the year were $588.6 million compared to $615.3 million for 2012, while average 10 deposit rates were 0.85% for 2013 compared to 1.05% for 2012. The Bank has been able to reprice deposits due to the current, historically low, rate environment. Provision for Loan Losses. We establish provisions for loan losses, which are charged to operations, in order to maintain the allowance for loan losses at a level we consider necessary to absorb credit losses incurred in the loan portfolio that are both probable and reasonably estimable at the balance sheet date. In determining the level of the allowance for loan losses, we consider, among other things, past and current loss experience, evaluations of real estate collateral, volume and type of lending, adverse situations that may affect a borrower’s ability to repay a loan, the levels of delinquent loans and current local and national industry and economic conditions. The amount of the allowance is based on estimates, and the ultimate losses may vary from such estimates as more information becomes available or conditions change. We assess the allowance for loan losses and make provisions for loan losses on a monthly basis. At December 31, 2013, the Company’s allowance for loans losses was $18.6 million, as compared to $18.9 million at December 31, 2012, a decrease of $376,000 or 2.0%. The allowance for loan loss as a percentage of gross loans decreased to 2.84% of gross loans at December 31, 2013, from 3.01% of gross loans at December 31, 2012. The allowance for loan losses to nonperforming loans coverage ratio increased to 51.6% at December 31, 2013, from 39.8% at December 31, 2012. We recorded a provision for loan losses of $2.7 million for 2013 compared to $7.3 million for 2012. Refer to “Asset Quality” on Page 14 for further discussion on the allowance. Noninterest Income. Noninterest incomeis principally derived from gains on the sale of SBA loans, service fees on deposit accounts, fee income from loan services and BOLI income. Noninterest income totaled $3.4 million in 2013 versus $4.4 million in 2012. The Company recognized $2.2 million in gains from the sale of the guaranteed portion of SBA loans in 2013, compared to a gain of $3.6 million in 2012. The decrease is due to the timing of the approval from the SBA in selling loans, and the gain on the sale of loans held for sale at December 31, 2013 will be recognized in 2014 when they are sold. During 2013, the Company recognized a gain on the sale of securities of $251,000. There were no sales of securities in 2012. Loan fees were $702 thousand in 2013, an increase from $394 thousand in 2012. Loan fees consist primarily of prepayment fees. These loan fees are variable in nature and are dependent upon the borrowers’ course of action. BOLI income was $363 thousand in 2013, an increase from $202 thousand in 2012. The Company increased its BOLI position by $5.0 million in the fourth quarter of 2012 in order to offset the rising cost of employee benefits. Service charges on deposit accounts were $268 thousand in 2013, as compared to $220 thousand in 2012. OREO losses were $662 thousand in 2013, compared to $999 thousand in 2012 due to a lower level of losses on properties sold in 2013. 11 During 2013, the Company was required to write-down $955,000 related to three collateralized debt obligations (“CDOs”) primarily secured by trust preferred securities (“TruPS”), due to the recently enacted Volcker Rule. Financial institutions are no longer permitted to hold these securities in portfolio and the Company must dispose of them by July 2015. The three securities, which are comprised of insurance company-issued equities, were written down to fair value at December 31, 2013. Other noninterest income, which includes ATM fees, debit card fees, early CD withdrawal penalties, rental income and other miscellaneous income, amounted to $1.2 million in 2013 and $969 thousand in 2012. The increase was primarily related to a collection of a judgment against a title company. Noninterest Expense. Noninterest expense for 2013 was $18.9 million, an increase of $3.8 million, or 25.0%, above 2012’s level of $15.1 million. Compensation and benefits expense for 2013 was $6.7 million, an increase of $867,000 over 2012. The increase is attributable to routine salary increases, higher benefits expense and increased staff. Professional services in 2013 amounted to $1.6 million, a decrease of $100,000 from 2012. The continued high level of expense is primarily the result of the legal costs related to loan and compliance matters. Occupancy and equipment expense was $1.1 million for 2013, an increase of $44,000 over 2012. OREO expenses increased to $4.6 million in 2013, from $1.5 million in 2012. The increase is related to the carrying costs of OREO including property taxes, insurance and maintenance associated with a greater number of real estate properties than in the prior year. Also during 2013 the Company established a reserve for potential loss on the sale of OREO totaling $2.4 million Other operating expense decreased to $3.2 million in 2013, from $3.4 million in 2012. Other operating expense is primarily related to nonperforming loans, including force-placed insurance and payment of real estate taxes to protect the Bank’s lien position. Income Taxes. Income tax expense amounted to $5.0 million for 2013, compared to $4.2 million for 2012, resulting in effective tax rates of 39.1% and 34.5% for the respective years. The lower income tax rate in 2012 was due to the change to an alternative tax methodology for BOLI income whereby it is treated on a tax free basis. Discount on Retirement of Preferred Shares. During the fourth quarter of 2013, the Company completed a private placement of newly designated 6.00% Non-Cumulative Perpetual Convertible Preferred Stock, Series B, with a liquidation preference of $1,000 per share. The Company sold 20,000 shares in the placement for gross proceeds of $20.0 million. Proceeds after expenses were $18.5 million. The Company utilized a portion of the proceeds to repurchase and retire 16,288 shares of outstanding Fixed Rate Cumulative Perpetual Preferred Stock, Series A (the “Series A Preferred Stock” that was originally issued to the U.S. Treasury under TARP and was subsequently sold by the U.S. Treasury to private investors.) The Company was able to repurchase these shares for an aggregate price of $14.34 million, a substantial discount of $1.95 million and also avoided the January 2014 dividend reset to 9%. The Company had previously been the successful bidder in the U.S. Treasury’s auction of the warrant that the Company had issued to the U.S. Treasury. As a result, the Company no longer has any ongoing obligation to the U.S. Treasury under TARP. 12 Financial Condition at December 31, 2013 and December 31, 2012 At December 31, 2013, the Company’s total assets increased to $794.9 million from $770.5 million at December 31, 2012, an increase of $24.4 million or 3.2%. Cash and cash equivalents decreased $31.2 million to $45.7 million at December 31, 2013, from $76.9 million at December 31, 2012. The decrease in cash was utilized to fund loan growth. Total investment securities increased to $37.8 million at December 31, 2013 ($35.7 million classified as available for sale or 94.4%) from $21.4 million at December 31, 2012, an increase of $16.4 million or 76.6%. The increase was due to a purchase of mortgage-backed securities for future liquidity purposes. Total gross loans increased to $654.5 million at December 31, 2013, from $629.7 million at December 31, 2012, an increase of $24.8 million or 3.9%. OREO at December 31, 2013 was $28.9 million, compared to $26.1 million at December 31, 2012, an increase of $2.8 million. The real estate owned consisted of 28 properties, the largest being a condominium development valued at $10.6 million. This property was sold in 2010 but does not qualify for a sales treatment under accounting principles generally accepted in the United States (“GAAP”) because of continuing involvement by the Company in the form of financing. BOLI increased to $11.1 million at December 31, 2013, from $10.7 million at December 31, 2012, an increase of $363,000 or 3.4% due to accumulated earnings. Other assets decreased to $959,000 at December 31, 2013, from $3.3 million at December 31, 2012, a decrease of $2.3 million or 70.9% due to a decrease in prepaid assets. At December 31, 2013, the Bank’s total deposits decreased to $626.8 million from $637.2 million at December 31, 2012, a decrease of $10.4 million or 1.6%. Noninterest bearing deposits increased $5.7 million, or 18.6%, to $36.0 million at December 31, 2013, from $30.3 million at December 31, 2012. NOW and money market accounts increased $16.7 million, or 15.8%, to $122.9 million at December 31, 2013, from $106.2 million at December 31, 2012. Savings accounts decreased $6.1 million, or 2.7%, to $224.5 million at December 31, 2013, from $230.6 million at December 31, 2012. Retail certificates of deposit decreased $10.2 million, or 4.1%, to $238.1 million at December 31, 2013, from $248.3 million at December 31, 2012, as the Company reduced reliance on higher-priced certificate of deposits. Brokered deposits decreased $16.5 million, or 76.0%, to $5.2 million at December 31, 2013, from $21.8 million at December 31, 2012, a planned runoff. Borrowings increased to $68.7 million at December 31, 2013 from $43.9 million at December 31, 2012, an increase of $24.8 million or 56.6%. The increased borrowings were used to fund the above mentioned investment security purchase. Total shareholders’ equity increased to $93.7 million at December 31, 2013 from $83.6 million at December 31, 2012, an increase of $10.1 million or 12.1%, due to the retention of earnings and the preferred stock transaction. 13 Asset Quality The Company attempts to manage the risk characteristics of its loan portfolio through various control processes, such as credit evaluations of borrowers, establishment of lending limits and application of lending procedures, including the holding of adequate collateral and the maintenance of compensating balances. However, the Company seeks to rely primarily on the cash flow of its borrowers as the principal source of repayment. Although credit policies are designed to minimize risk, management recognizes that loan losses will occur and the amount of these losses will fluctuate depending on the risk characteristics of the loan portfolio as well as general and regional economic conditions. The allowance for loan losses represents a reserve for losses inherent in the loan portfolio. The adequacy of the allowance for loan losses is evaluated periodically based on a review of all significant loans, with a particular emphasis on nonaccrual loans, past due and other loans that management believes require special attention. For significant problem loans, management's review consists of an evaluation of the financial strengths of the borrower and the guarantor, the related collateral, and the effects of economic conditions. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Impaired loans include loans identified as troubled debt restructurings (TDRs). Impairment is measured on a loan by loan basis for commercial loans in order to establish specific reserves by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. General reserves against the remaining loan portfolio are based on an analysis of historical loan loss ratios, loan charge-offs, delinquency trends, previous collection experience, and the risk rating on each individual loan along with an assessment of the effects of external economic conditions. Delinquent loans decreased $16.4 million to $39.6 million, or 6.1% of total loans, at December 31, 2013, from $56.0 million, or 8.9% of total loans, at December 31, 2012. Delinquent loan balances by number of days delinquent at December 31, 2013 were: 31 to 89 days $3.6 million and 90 days and greater $36.0 million. Loans 90 days and more past due are no longer accruing interest. At December 31, 2013, the Company had $36.0 million in nonperforming loans, or 5.5% of total loans, a decrease from $47.5 million, or 7.6% of total loans, at December 31, 2012. The three largest relationships in nonperforming loans are a $7.5 million residential and commercial development loan, a $5.8 million retail center loan and a $4.7 million residential mortgage loan. At December 31, 2013, the Company had $64.9 million in nonperforming assets, which includes $36.0 million of nonperforming loans and $28.9 million of OREO, or 8.2% of total assets, a decrease from $73.6 million, or 9.6% of total assets at December 31, 2012. At December 31, 2013, the Company had $68.9 million in loans deemed impaired, a decrease from $87.6 million at December 31, 2012. Included in impaired loans are TDRs that were in compliance with their modified terms, totaling $32.9 million and $40.0 million at December 31, 2013 and December 31, 2012, respectively. 14 In response to the continued high levels of impaired loans, the Company has developed and implemented several asset quality monitoring and management initiatives including the hiring of a Chief Credit Officer, creation of a Credit Risk Management Department and the establishment of a Credit Strategies Committee. Credit risk management activities include: · Stringent oversight of the real estate appraisal process in conformance with regulatory guidelines. · Monitoring overall portfolio quality and process integrity. · Reporting loan quality statistics and trends to executive management and to the Board. · Timely identification of problem credits. · Establishing problem asset action plans for OREO and criticized assets. · Identifying credit losses and presenting charge-off recommendations to the Asset Quality Committee and to the Board of Directors. · Assessing and recommending appropriate credit risk ratings to ensure that adequate quarterly provisions from earnings are made and that an adequate Allowance for Loan Losses is maintained. The Company has also initiated certain actions to ensure that our origination of new loans and the identification and management of problem loans is sound. These actions include: · Implementation of added training for lending officers, portfolio managers and loan workout staff. · Increased focus on loan approvals and renewals that are based on global cash flows rather than individual transactions. · Implementation of more stringent real estate appraisal processes, policies and procedures. · Implementation of updated and enhanced credit policies related to credit underwriting, credit review and problem asset management. · Broadened focus on the reduction and collection of nonperforming and OREO assets through realignment of staff resources to ensure that we are acting on problem loans appropriately and in a timely manner. The provision for loan losses is a charge to earnings in the current year to maintain the allowance at a level management has determined to be adequate based upon the factors noted above. The provision for loan losses amounted to $2.7 million for 2013, compared to $7.3 million for 2012. Net loan charge-offs/recoveries were $3.1 million in 2013 and $7.7 million in 2012. At December 31, 2013, the Company’s allowance for loan losses decreased to $18.7 million, from $18.9 million at December 31, 2012, a decrease of $376,000 or 2.0%. The allowance for loan loss ratio decreased to 2.84% of gross loans at December 31, 2013, from 3.01% of gross loans at December 31, 2012. The allowance for loan losses to nonperforming loans coverage ratio increased to 51.6% at December 31, 2013, from 39.8% at December 31, 2012. We believe we have appropriately established adequate loss reserves on problem loans that we have identified and to cover credit risks that are inherent in the portfolio as of December 31, 2013. However, we believe that nonperforming and delinquent loans will continue to increase as the current recession persists. We are aggressively managing all loan relationships. Credit monitoring and tracking systems have been instituted. Updated appraisals are being obtained, where appropriate, to ensure that collateral values are sufficient to cover outstanding loan balances. Cash flow dependent commercial real estate properties are being visited to inspect current tenant lease status. Where necessary, we will apply 15 our loan work-out experience to protect our collateral position and actively negotiate with borrowers to resolve these nonperforming loans. Income Taxes The Company accounts for income taxes according to the asset and liability method. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis. Deferred tax assets and liabilities are measured using the enacted tax rates applicable to taxable income for the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Valuation reserves are established against certain deferred tax assets when it is more likely than not that the deferred tax assets will not be realized. Increases or decreases in the valuation reserve are charged or credited to the income tax provision. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that ultimately would be sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. The evaluation of a tax position taken is considered by itself and not offset or aggregated with other positions. Tax positions that meet the more likely than not recognition threshold are measured as the largest amount of tax benefit that is more than 50 percent likely of being realized upon settlement with the applicable taxing authority. The portion of benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. Interest and penalties associated with unrecognized tax benefits would be recognized in income tax expense on the income statement. For additional information on income taxes, see Note 10 to the Consolidated Financial Statements. Interest Rate Sensitivity and Liquidity Interest rate sensitivity is an important factor in the management of the composition and maturity configurations of earning assets and funding sources. The primary objective of asset/liability management is to ensure the steady growth of our primary earnings component, net interest income. Net interest income can fluctuate with significant interest rate movements. To lessen the impact of interest rate movements, management endeavors to structure the balance sheet so that repricing opportunities exist for both assets and liabilities in roughly equivalent amounts at approximately the same time intervals. Imbalances in these repricing opportunities at any point in time constitute interest rate sensitivity. The measurement of our interest rate sensitivity, or "gap," is one of the principal techniques used in asset/liability management. Interest sensitive gap is the dollar difference between assets and liabilities that are subject to interest-rate pricing within a given time period, including both floating rate or adjustable rate instruments and instruments that are approaching maturity. 16 Our management and the Board of Directors oversee the asset/liability management function through the asset/liability committee of the Board that meets periodically to monitor and manage the balance sheet, control interest rate exposure, and evaluate our pricing strategies. The asset mix of the balance sheet is continually evaluated in terms of several variables: yield, credit quality, appropriate funding sources and liquidity. Management of the liability mix of the balance sheet focuses on expanding the various funding sources. In theory, interest rate risk can be diminished by maintaining a nominal level of interest rate sensitivity. In practice, this is made difficult by a number of factors, including cyclical variation in loan demand, different impacts on interest-sensitive assets and liabilities when interest rates change, and the availability of funding sources. Accordingly, we undertake to manage the interest-rate sensitivity gap by adjusting the maturity of and establishing rates on the earning asset portfolio and certain interest-bearing liabilities commensurate with management's expectations relative to market interest rates. Management generally attempts to maintain a balance between rate-sensitive assets and liabilities as the exposure period is lengthened to minimize our overall interest rate risk. 17 Rate Sensitivity Analysis.The interest rate sensitivity position as of December 31, 2013, is presented in the table below. Assets and liabilities are scheduled based on maturity or repricing data except for mortgage loans and mortgage-backed securities, which are based on prevailing prepayment assumptions and expected maturities and deposits which are based on recent retention experience of core deposits. The difference between rate-sensitive assets and rate-sensitive liabilities, or the interest rate sensitivity gap, is shown at the bottom of the table. As of December 31, 2013, our interest sensitive assets exceeded interest sensitive liabilities within a one year period by $25.1 million, or 82.2%, of total assets. As of December 31, 2013 3 Months or Less Over 3 Months Through 12 Months Over 1 Year Through 3 Years Over 3 Years Through 5 Years Over 5 Years Through 10 Years Total (Amounts in thousands) Interest-earning assets: Loans $ Investment securities Federal funds sold and cash equivalents — Total interest-earning assets $ Interest-bearing liabilities: Regular savings deposits $ NOW and money market deposits Retail time deposits 13 Brokered time deposits — — — Borrowed funds — Total interest-bearing liabilities $ Interest rate sensitive gap $ Cumulative interest rate gap $ — Ratio of rate-sensitive assets to rate-sensitive liabilities 175.36% 82.17% 58.18% 121.46% 528.48% 108.45% Liquidity describes our ability to meet the financial obligations that arise out of the ordinary course of business. Liquidity addresses the Company's ability to meet deposit withdrawals on demand or at contractual maturity, to repay borrowings as they mature, and to fund current and planned expenditures. Liquidity is derived from increased repayment and income from earning assets. Our loan to deposit ratio was 104.4% and 98.8% at December 31, 2013 and December 31, 2012, respectively. Funds received from new and existing depositors provided a large source of liquidity during 2013 and 2012. The Company seeks to rely primarily on core deposits from customers to provide stable and cost-effective sources of funding to support loan growth. The Bank also seeks to augment such deposits with longer term and higher yielding certificates of deposit. 18 Brokered deposits are a more volatile source of funding than core deposits and do not increase the deposit franchise of the Bank. In a rising rate environment, the Bank may be unwilling or unable to pay a competitive rate. To the extent that such deposits do not remain with the Bank, they may need to be replaced with borrowings which could increase the Bank’s cost of funds and negatively impact its interest rate spread, financial condition and results of operation. To mitigate the potential negative impact associated with brokered deposits, the Bank joined Promontory Inter Financial Network to secure an additional alternative funding source. Promontory provides the Bank an additional source of external funds through their weekly CDARS® settlement process. The rates are comparable to brokered deposits and can be obtained within a shorter period time than brokered deposits. The Bank’s CDARS deposits included within the brokered deposit total amounted to $5.2 million and $21.8 million at December 31, 2013 and December 31, 2012, respectively. To the extent that retail deposits are not adequate to fund customer loan demand, liquidity needs can be met in the short term funds market. Longer term funding requirements can be obtained through advances from the FHLBNY. As of December 31, 2013, the Bank maintained unused lines of credit with the FHLBNY totaling $30.7 million. As of December 31, 2013, the Bank's investment securities portfolio included $31.0 million of mortgage-backed securities that provide additional cash flow each month. The majority of the investment portfolio is classified as available for sale, is readily marketable, and is available to meet liquidity needs. The Bank's residential real estate portfolio includes loans, which are underwritten to secondary market criteria, and provide an additional source of liquidity. Presently the residential mortgage loan portfolio and certain qualifying commercial real estate loans are pledged under a blanket lien to the FHLBNY as collateral. Management is not aware of any known trends, demands, commitments or uncertainties that are reasonably likely to result in material changes in liquidity. Off-Balance Sheet Arrangements The Bank is a party to financial instruments with off-balance sheet risk in the normal course of business to meet the financing needs of its customers. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the consolidated balance sheet. The contract or notional amounts of these instruments reflect the extent of the Bank's involvement in these particular classes of financial instruments. The Bank's exposure to credit loss in the event of nonperformance by the other party to the financial instruments for commitments to extend credit and standby letters of credit is represented by the contractual or notional amount of those instruments. The Bank uses the same credit policies in making commitments and conditional obligations as they do for on-balance sheet instruments. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract. Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee. Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Bank evaluates each customer's credit-worthiness on a case-by-case basis. The amount of collateral obtained, if deemed necessary upon the extension of credit, is based on management's credit evaluation. Collateral held varies but may include accounts receivable, inventory, property, plant and equipment and income-producing commercial properties. As of December 31, 2013 and 2012, commitments to extend credit amounted to approximately $33.5 million and $50.8 million, respectively. 19 Standby letters of credit are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party. The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. As of December 31, 2013 and 2012, standby letters of credit with customers were $6.1 million and $5.8 million, respectively. Loan commitments and standby letters of credit are issued in the ordinary course of business to meet customer needs. Commitments to fund fixed-rate loans were immaterial at December 31, 2013. Variable-rate commitments are generally issued for less than one year and carry market rates of interest. Such instruments are not likely to be affected by annual rate caps triggered by rising interest rates. Management believes that off-balance sheet risk is not material to the results of operations or financial condition. The following table sets forth information regarding the Bank’s contractual obligations and commitments as of December 31, 2013. Payments Due by Period Less than 1 year 1-3 Years 3-5 years More than 5 years Total (Amounts in thousands) Retail time deposits $ $ $ $
